Order, Family Court, Bronx County (Carol S. Stockinger, J.), entered on or about December 15, 2003, which, upon a fact-finding determination of permanent neglect, terminated respondent mother’s parental rights with respect to the subject child and committed custody and guardianship of the child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect was supported by clear and convincing evidence that, although the agency diligently endeavored to encourage and strengthen the relationship between respondent and her daughter, respondent failed to maintain contact with the child, missing more than half of her scheduled visits with her (see Matter of Jowell Lateefra B., 271 AD2d 366 [2000], lv denied 95 NY2d 760 [2000]), or to plan for *228the child’s future by, inter alia, completing a drug rehabilitation program (see Matter of Natajha Starr M., 204 AD2d 232 [1994], lv denied 84 NY2d 806 [1994]).
The court properly declined to enter a suspended judgment. The progress made by respondent in the months preceding the dispositional determination was not sufficient to warrant any further prolongation of the child’s unsettled familial status. Under the circumstances, freeing the child for adoption by the foster parent with whom her two siblings also resided was plainly in her best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Arron Brandend C., 267 AD2d 107 [1999]; Matter of Amanda R., 215 AD2d 220 [1995], lv denied 86 NY2d 705 [1995]). Concur—Saxe, J.P., Marlow, Williams, Sweeny and Catterson, JJ.